Citation Nr: 1639471	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus and/or exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967.  Significantly, he had service in the Republic of Vietnam from May 1966 to May 1967 and is in receipt of the Purple Heart and the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2012, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In April 2014, the Board remanded these matters for further development.  The Board also remanded service connection for headaches; however, service connection for headaches was granted by way of a January 2015 rating decision.  As such, this issue is no longer before the Board.

With regards to representation, in June 2010, the Veteran filed a VA Form 21-22, an Appointment of a Veterans Service Organization (VSO) as the Claimant's Representative, indicating that he wished for Disabled American Veterans (DAV) to represent him in this matter.  The case was certified to the Board in May 2012 and DAV represented the Veteran during his June 2012 Board hearing.  Subsequently, in February 2014, the Veteran filed a VA Form 21-22, indicating that he wished for the American Legion (AL) to represent him.  Pursuant to 38 C.F.R. § 20.1304, an appellant will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  If such a request is dated after 90 days from the date of certification to the Board, the appellant must show good cause for the change.  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction (AOJ) upon completion of the Board's action on the pending appeal without action by the Board concerning the request.  In this case, the Veteran has not shown good cause for his request in a change of representation.  As good cause has not been shown, DAV remains the representative in this case at this time.  It should be noted that the Board sought to clarify this matter with the AL, but a service officer declined representation for this same reason and indicated that the organization would not be submitting a brief.  Thus, as noted, it follows that DAV is the accredited representative of record at this time.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue regarding service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Additionally, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral hearing loss

With regard to the bilateral hearing loss issue, the Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.  As above, the Veteran's DD-214 shows that he had an MOS of Light Weapons Infantryman.  His personnel records also show that he is in receipt of the Purple Heart and the CIB.  As such, the Veteran's noise exposure is conceded.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran's service treatment records include 3 audiometric readings dated in September 1965, November 1965, and September 1967.  Notably, the examination reports were conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  

In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In the instant case, Board has converted the ASA units to ISO units (ISO units in parentheses) for the following examination reports:  

September 1965:
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
5 (15)
10 (20)
-5 (0)
Left Ear
0 (15)
0 (10)
0 (10)
0 (10)
15 (20)

November 1965:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 (30)
5 (15)
10 (20)
0 (10)
0 (5)
Left Ear
30 (45)
15 (25)
20 (30)
10 (20)
5 (10)

September 1967:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
0 (10)

0 (5)
Left Ear
0 (15)
0 (10)
0 (10)

0 (5)

The Veteran was provided with a VA examination in September 2010 to determine whether he met the criteria for a diagnosis of bilateral hearing loss for VA purposes and, if so, the etiology of the hearing loss.  During the examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
15
15
20
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The examiner noted that the Veteran did not meet the criteria for a diagnosis of bilateral hearing loss for VA purposes and also opined that the Veteran's diminished hearing was less likely as not related to his service as the Veteran had normal hearing at separation in 1967.  An addendum opinion was obtained in May 2011.  In this opinion the examiner again opined that the Veteran's diminished hearing was less likely as not caused by or a result of in-service noise exposure.  First, the May 2011 opinion noted that audiograms from the Veteran's service records show normal hearing at induction as well as at separation with no significant decreases in hearing thresholds noted.  Second, the opinion noted that the Veteran had a mild high frequency hearing loss that was not considered disabling for VA purposes.  Third, when compared to average thresholds for male adults in the Veteran's age range, the Veteran's thresholds were not significantly, different than the average 250-2000 Hz.  In the high frequencies of 3000-8000 Hz, the Veteran's hearing thresholds were, in fact, significantly better than the average expected for his age.  In other words, even though the Veteran did not have any other reported noise exposure (aside from the military), he also did not have as much hearing loss as might be expected for a male in his age group.  Therefore, although there was evidence of significant noise exposure during the Veteran's military service, there was no evidence that would support a claim that the diminished hearing seen in September 2010 was the result of that noise exposure. 

Subsequently, in July 2012, the Veteran submitted a May 2012 private audiological report which shows decreased hearing in comparison to the September 2010 VA examination report and, in fact, shows left ear hearing loss pursuant to 38 C.F.R. § 3.385.

The Board found in April 2014, that the September 2010 examination and subsequent opinions were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Board found that the September 2010 VA examiner did not appear to take into account September 1965, November 1965, and September 1967 examination reports as converted from ASA units to ISO units.  Therefore, a remand was necessary in order to obtain a medical opinion which considered the relevant evidence.

Pursuant to the remand, the Veteran was afforded a VA audiological evaluation in October 2014.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
45
LEFT
20
15
20
30
45
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The examiner indicated that she reviewed the Veteran's entire claims file, to include the remand.  The examiner opined that the current bilateral hearing loss was less likely than not caused by or a result of the Veteran's military service, to include noise exposure noted therein.  She reasoned that based upon review of the file and service treatment records, such revealed the Veteran to have normal hearing sensitivity at both the entrance and separation exams with no significant threshold shifts.  She noted that the audiogram is the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there was no evidence the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.  Therefore, the Veteran's current hearing loss was deemed less likely as not (less than 50/50 probability) caused by or a result of military noise exposure. 

The Board notes despite the lack of complaints, treatment, or diagnoses referable to hearing loss during service, the Veteran was exposed to noise during his military service.  In this regard, it was reported that the Veteran was exposed to artillery noise while working as a Light Weapons Infantryman.  The Board acknowledges that the Veteran is competent to describe the nature and extent of his in-service noise exposure, and his contentions are consistent with his documented service with the United States Army.  38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

The Board further finds that the Veteran has a current diagnosis of a bilateral sensorineural hearing loss disability per VA regulations.  Specifically, the audiometric findings noted at the October 2014 VA examination reveals auditory thresholds of 40 decibels in at least one frequency in each ear.  38 C.F.R. § 3.385. As such, the matter before the Board turns on a finding of a nexus between the Veteran's bilateral hearing loss and in-service noise exposure. 

After a review of the complete record, the Board finds that the Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include his in-service noise exposure, and did not manifest within one year of the Veteran's discharge from service.  As such, service connection for bilateral hearing loss is not warranted.

Collectively, the Board accords great probative weight to the September 2010 and October 2014 VA examiner's opinions as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  Specifically, the October 2014 VA examiner's opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no contrary medical opinion of record.

The Board has also considered the Veteran's lay assertions that his current hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  As noted, in this regard, he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Indeed, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 
Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  The Board finds, however, the first diagnosis of such disability was at the October 2014 VA examination, which is more than one year after the Veteran's separation from service in November 1967.  Furthermore, while the Veteran has indicated a continuity of hearing loss symptomatology since his military service, the Board finds such allegation not credible as it conflicts with the evidence of record.  Indeed, at the time of his service separation examination in September 1967, the Veteran denied hearing loss.  Furthermore, the separation audiogram not only showed normal hearing, but that his hearing appeared to have improved since the November 1965 examination, and very little change from September 1965 enlistment examination.  Moreover, the first noted complaint for hearing loss was in June 2010, when he submitted his claim for service connection. Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets additional delay, a remand is once again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).
The Veteran contends that his hypertension is related to his service-connected diabetes mellitus or exposure to Agent Orange while in service.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, they must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As an initial matter, the Board notes that though the Veteran's DD 214 notes Vietnam service, which establishes his exposure to herbicides, hypertension is not one of the listed diseases for which service connection may be presumed due to an association with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309 (e). Thus, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been established. 

In addition to the presumptive regulation, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. Ap. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 

The Veteran was afforded a VA diabetes mellitus examination in August 2010.  This examination report shows that the Veteran was diagnosed with hypertension in 2002 and was subsequently diagnosed with diabetes in 2009.  The examiner opined that the Veteran's hypertension is not related to his service-connected diabetes mellitus on a secondary or aggravation basis.  Specifically, the examiner noted that the Veteran's hypertension pre-dated his diabetes and that his hypertension had not worsened or increased due to the diabetes.  

The Board found in its April 2014 remand that the August 2010 VA examiner did not opine whether the Veteran's hypertension was directly related to the Veteran's military service.  Furthermore, the Board observed that the examiner did not provide any sort of rationale as to why the hypertension had not worsened or increased due to the diabetes.  As such it was ordered that on remand, the August 2010 VA diabetes examiner (or suitable substitute) should be given the opportunity to supplement his or her report and opine whether the Veteran's hypertension is directly related to his military service and provide a rationale as to why the hypertension had not worsened or increased due to the diabetes.  McLendon, 20 Vet. App. at 79; Barr, 21 Vet. App. at 303.

The Veteran was examined in October 2014, and blood pressure readings were 166/114; 165/110; and 164/109.  The examiner noted that he had reviewed the claims file.  He opined that the Veteran's hypertension was less likely than not incurred in or caused by military service.  His reasoning essentially consisted of the fact that there was no evidence military service caused or worsened this condition in the service treatment records.  With regards to whether or not the Veteran's hypertension was secondary to service-connected diabetes mellitus, the examiner opined that such was not proximately due to or the result of the Veteran's service-connected condition.  He essentially reasoned that there was no evidence diabetes mellitus caused or worsened this condition in the service treatment records.  The Board finds the opinions inadequate.  While the VA physician indicated that he reviewed the evidence of record, his opinions are conclusory and are not supported by an adequate rationale.  Indeed, the VA physician merely proffered his conclusions without providing a discussion of the facts and medical evidence in this case that support his conclusions, thereby rendering his opinions inadequate and triggering VA's duty to seek clarification of his opinion.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (discussing Board's duty to seek clarification of medical opinions); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Accordingly, the Board finds a remand is required to obtain an addendum opinion that addresses the likelihood that the Veteran's hypertension is casually or etiologically related to his military service, to include exposure to herbicides; developed within one year of service; or was incurred or aggravated by his service-connected diabetes mellitus; and that is based upon full consideration of all pertinent lay and medical evidence of record.  
Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the October 2014 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

a.  After the evidentiary record is reviewed, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the Veteran's hypertension was incurred in or is otherwise related to his military service, to include exposure to herbicides (Agent Orange). 

b.  The examiner should state whether hypertension developed within one year of service discharge. 

c.  The examiner should also provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the Veteran's hypertension was caused or is aggravated by his service-connected diabetes mellitus.  An opinion must be provided with respect to causation and aggravation, and if the timing of either disorder is considered significant, rational behind such findings must be included.  . 

In answering the foregoing, the examiner must address all lay and medical evidence of record, and a complete and detailed rationale/reasoning must be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim remaining on appeal, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


